DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended in the response received 2/17/2021.
Claims 4-6, 8-10, 14-16, and 18-20 have previously been canceled in the response received 12/30/2016.
Accordingly, claims 1-3, 7, 11-13, 17, and 21-26 are pending.
Claims 1-3, 7, 11-13, 17, and 21-26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 7, 11-13, 17, and 21-26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 11-13, 17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 7, 11-13, 17, and 21-26 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the method, as claimed in claim 11, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating purchases by employees of a company. Specifically, representative claim 1 directs itself to the abstract idea of: 
create at least a first ledger and a second ledger that are each dimensioned based on a totals table;
designate one of the first ledger and the second ledger as a leading ledger and the other of the first ledger and the second ledger as a related ledger;
present a user logon;
receive, through the user logon, information indicative of a user;
search for ratings on goods or services of at least one vendor;
determine whether the vendor meets a standard for preapproved vendors based on the review data and when the vendor fails to meet the standard, ban the vendor from being one of the approved vendors;
determine, based on the information indicative of the user, a list of the pre-approved vendors and pre-selected items from which the user is capable of ordering;
present a display of pre-approved vendors and the pre-selected items; 
receive information indicative of a purchase request for two or more items by an employee of the company; 
utilizing the leading ledger and the related ledger in parallel, post a first entry for at least one of the two or more items in the leading ledger and a second entry for at least one of the two or more items in the related ledger;
provide, based on a predetermined set delivery time for the two or more items, a message to the employee requesting verification of receipt of the two or more items; 
receive from the employee, in response to the message, an indication that the two or more items have not yet been received; 
provide, in response to the indication that the two or more items have not yet been received, a query to the employee whether to cancel the purchase request or continue waiting for the two or more items; and
product at least one financial statement based on the leading ledger and the related ledger.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. As 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a CPU, data storage, access with the CPU the third party website and automatically download review data for the vendor; a user interface, and an automatic message. Although reciting additional elements, the additional elements are recited and described in a generic manner and merely amount to no more than an 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.
As such, representative claim 1 is ineligible. 
Dependent claims 2, 3, 7, 21, 23, and 25 do not aid in the eligibility of independent claim 1. For example, dependent claims 2, 3, 7, 21, 23, and 25 merely act to provide further embellishments of the abstract idea recited in representative claim 1. Claims 2, 3, and 7 do not recite additional elements supplementary to those recited in representative claim 1. 
As such, claims 2, 3, 7, 21, 23, and 25 are ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 7 of the Remarks Applicant argues that “claims 1 and 11 are not directed to an abstract idea due to Applicant’s advantageous method of facilitating purchases being used in combination with the creation, designation and parallel use of the first and second ledgers as claimed, which simplifies a data accumulation problem in the prior art that prevented prior art systems from operating on a global scale,” citing similarities with McRO. The Examiner respectfully disagrees. In McRO, the claimed improvement, as confirmed by the originally filed specification, is “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). As Applicant states, it was “…the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks.” Id. The instant claims are unlike those found eligible in McRO in that they are not directed to improving “the existing technological process” but are directed to improving a business task, which is an abstract idea. Also unlike McRO, Applicant’s specification does not identify a technological problem in prior art systems, but rather identifies a problem in the abstract idea of billing on a global scale. Merely stating that the data is on a “global scale” does not in itself confer a technological problem. For example, page 4 of Applicant’s filed specification discloses that the alleged improvement of the claimed system is that of providing billing functions to large firms having a global presence. While the Examiner does not argue that this is not an improvement to prior art systems, such an improvement is not the same improvement as found by the court in McRO. Specifically, the improvement arguably McRO. 
On page 8 of the Remarks Applicant argues that “claims 1 and 11 are solving a data accumulation problem in the prior art and improving efficiency,” and that, similar to Enfish, “claims 1 and 11 cause the creation of a specific type of data structure (the first and second ledgers) in a specific situation (during purchase of two or more items).” The Examiner respectfully disagrees. As noted by Applicant, the claims in Enfish focused on a specific improvement in computer capabilities i.e. a self-referential table for a computer database. Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). The court in Enfish described that “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” Id. The court in Enfish also noted the distinction between the claimed “self-referential table” and conventional manners of storing data by noting the unique features of the self-referential table of a computer database which allowed for “faster searching” and “more effective storage of data,” as described in the specification. 
Unlike Enfish, the present claims and specification are not directed to a similar improvement. It appears that Applicant is equating the self-referential table of Enfish to the first and second ledgers claimed in claims 1 and 11. However, Applicant’s claimed ledgers are distinct from the self-referential table of Enfish. Merriam Webster defines a “ledger” as “a book containing accounts to which debits and credits are posted from books of original entry.” This definition is consistent with what one of ordinary skill in the art understands as a ledger. Neither Enfish. Furthermore, there is nothing linking Applicant’s claimed used of ledgers to a computer other than Applicant merely stating that such ledgers exist within the context of a CPU. Therefore, Applicant’s claimed ledgers not a specific type of computer data structure like the self-referential table for a computer database claimed in Enfish.
Furthermore, in finding that the claims did not recite an abstract idea and thus were eligible, the court in Enfish determined that the Enfish claims were not ones in which general-purpose computer components were added after the fact to a fundamental economic practice or mathematical equation (or other abstract idea). Id. In contrast, the thrust of the present claims is managing billing wherein the computer components are ones in which general-purpose computer components were added after the fact. Neither the claims nor the specification provide any specific explanation of a specific implementation or improvement of the general-purpose computer components. As such, the claims are unlike those found eligible in Enfish and thus the Examiner maintains that the claims recite an abstract idea and are ineligible, unlike Enfish. 
On pages 8-9 of the Remarks Applicant argues that, similar to Amdocs, “claims 1 and 11 are directed to an unconventional technological solution (creation of the first and second ledger and use as claimed) to a technical problem (dealing with excessive data storage).” The Examiner respectfully disagrees. As described by Applicant, the claims in Amdocs provided an unconventional technological solution to a technological problem requiring the generic Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016). Specifically, the claims in Amdocs provided a solution of enhancing data in a distributed fashion to solve the problem of massive record flows which previously required massive databases. Id. In determining that the claims provided such a solution, the Federal Circuit identified the specification’s teachings that the claimed invention achieves benefits over the prior art in that the distributed architecture enhancement helps to avoid and reduce congestion in network bottlenecks. Id. Specifically, the court noted that the specification describes a distributed architecture as well as network devices and gathers which, although generic, work together in a distributed manner which provides for the described improvements. Id. 
While Applicant identifies that the billing management occurs within a global network, unlike the claims in Amdocs, Applicant’s claims and specification do not include any discussion into the architectural arrangements provided to help solve any problems related network congestion in network bottlenecks. Rather, Applicant’s claims merely employ a CPU and a user interface to facilitate the purchase of items and recording of those purchases. This is unlike the distributed architecture that was discussed at length in Amdocs which provided for improvements in network congestion.
Additionally, unlike Amdocs, and other claims which have been found eligible, Applicant’s specification presumably argues the presence of a technical problem by way of a conclusory statement about how current systems are not suited to large firms and professional firms having a global presence. However, the specification lacks any specificity as to a technical problem that these firms encounter with current systems because it does not provide any detail as to why those current systems are not suitable. Although Applicant suggests a problem with Amdocs, the claims do not recite a technological solution to a technological problem. 

	

	
	
	
	

	
	

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E-Procurement at Schlumberger NPL – the attached non-patent literature document detailing e-procurement systems describes how individual employees may select items to purchase such as office supplies, technical equipment, specialized items, etc. When an employee selects an item, the system automatically issues a requisition which is routed to the proper people for approval and then turns into a purchase order. The article describes that such a system provides benefits over other systems by provide a faster, streamlined process for purchasing items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625